DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9,11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 20170323481 A1) in view of Lardin et al (US 20160377722 A1)

Regarding claim 1, Tran discloses a body-worn apparatus ([0038] system 1 for projecting an image) comprising: 
a camera ([0039] One or more cameras 7 can capture video images that can be projected by the projection apparatus); 
a depth sensor ([0239] The measure of depth of field may and the content being rendered based on the measurement may be applicable in enabling a user to view content in either two or three dimensional formats.); 

one or more processors ([0073] he CPU and GPUs are in one device with a heterogeneous multicore microprocessor architecture); 
memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations ([0324] The system may include a processor 3090, a memory device 3092, and mass storage device) comprising: 
capturing, using the camera, a set of digital images ([0039] can capture video images that can be projected by the projection apparatus); 
identifying an object in the set of digital images ([0051] In identifying the location of an object in an image according to an embodiment of the present invention, light sources are turned on. One or more images are captured using cameras.); 

identifying, in the set of digital images and the depth data, a gesture of a user wearing the apparatus in the depth data ([0096] the system aggregates the motion features over a temporal history of the last k frames, for some k which is large enough to capture all frames from a gesture phase.); 
associating the object with the gesture based on set of digital images and depth data ([0205] One or more objects of the augmented reality content may be altered by applying the outcomes based on the input to the content that is presented to the user); 
obtaining data associated with the object ([0109] To recognize an object, the search image is correlated with the model using the similarity measure of SBM. The model image is fitted in all possible translations within the search image and a score is assigned to each position); and 
projecting, using the laser projection system, a laser projection of the data on a surface ([0206] he virtual/augmented reality content may be projected on surfaces such as for example, walls, tables, floors and ceilings, among others. The virtual reality content may be displayed either in two dimensional or three dimensional formats.)

Lardin discloses a laser projection system ([0026] a laser projection subsystem also may be included in the single portable package); 
capturing, using the depth sensor, depth data ([0024] depth map is a graphical three-dimensional representation of an environment)

Tran and Lardin are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify projection system  of Tran to include a laser projection system and capturing, using the depth sensor, depth data as described by Lardin. 

 The motivation for doing so would have been for a panoramic laser mapping system that projects images overlaid on the mapped surroundings (Lardin, [0027]).

Therefore, it would have been obvious to combine Tran and Lardin to obtain the invention as specified in claim 1.

Regarding claim 2, Tran discloses wherein the laser projection includes a text label for the object ([0276] virtual assistance may be rendered into virtual reality by means of one or more among text and voice as opposed to virtual models of shopping assistants providing assistance.).

Regarding claim 3, Tran discloses wherein the laser projection includes a size template for the object ([0231] The derived visual output may be applied to the virtual images to alter one or more parameters (location, size etc) of the objects in the image.)

Regarding claim 4, Tran discloses wherein the laser projection includes instructions for performing an action on the object ([0294] wait until each component is opened or removed and then show next component until done accesses the target component to replace or repair and show instructions to repair or replace, sequentially shows instructions to put back components previously opened or removed.)

Regarding claim 5, Tran discloses a body-worn apparatus [0038] system 1 for projecting an image) comprising: 
a camera ([0039] One or more cameras 7 can capture video images that can be projected by the projection apparatus); 
a depth sensor ([0239] The measure of depth of field may and the content being rendered based on the measurement may be applicable in enabling a user to view content in either two or three dimensional formats.); 

one or more processors ([0073] he CPU and GPUs are in one device with a heterogeneous multicore microprocessor architecture); 
memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations ([0324] The system may include a processor 3090, a memory device 3092, and mass storage device) comprising: 
capturing, using the camera, a set of digital images ([0039] can capture video images that can be projected by the projection apparatus); 

 identifying, in the set of digital images and depth data, a first gesture in the depth data, the gesture made by a user wearing the apparatus ([0096] the system aggregates the motion features over a temporal history of the last k frames, for some k which is large enough to capture all frames from a gesture phase.); 
associating the first gesture with a request or command ([0205] One or more objects of the augmented reality content may be altered by applying the outcomes based on the input to the content that is presented to the user); and 
projecting, using the laser projection system, a laser projection on a surface, the laser projection associated with the request or command ([0206] he virtual/augmented reality content may be projected on surfaces such as for example, walls, tables, floors and ceilings, among others. The virtual reality content may be displayed either in two dimensional or three dimensional formats.).

Lardin discloses a laser projection system ([0026] a laser projection subsystem also may be included in the single portable package); 
capturing, using the depth sensor, depth data ([0024] depth map is a graphical three-dimensional representation of an environment)

Tran and Lardin are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify projection system  of Tran to include a laser projection system and capturing, using the depth sensor, depth data as described by Lardin. 

 The motivation for doing so would have been for a panoramic laser mapping system that projects images overlaid on the mapped surroundings (Lardin, [0027]).

Therefore, it would have been obvious to combine Tran and Lardin to obtain the invention as specified in claim 5.

Regarding claim 6, Tran discloses wherein the operations further comprise: obtaining, using the depth sensor, a second gesture associated with the laser projection ([0205] The input may for example include data corresponding to tactile data, gestures data, movement and positional data of the user, among others.); 
determining user input based on the second gesture ([0205] Semantics corresponding to such input may be stored in a gesture recognition database.); and 
initiating one or more actions in accordance with the user input ([0205] The system may further determine one or more outcomes based on the input received through the sensors. The outcomes corresponding to the input may be stored in the gesture recognition database, which is accessible to the processor)

Regarding claim 7, Tran discloses wherein the operations further comprise: masking the laser projection to prevent projecting the data on a hand of the user making the second gesture ([0118] The region of the retinal vascularization of an eye of FIG. 2A is illustrated with a digital overlay useful for the analysis of changes of the retinal vascularization. In particular, the exemplary overlay can be useful to divide the observed region of the retinal vascularization into concentric grid sections that can be used for filtering and/or image segmentation).

Regarding claim 8, Tran discloses wherein the operations further comprise: obtaining, using the depth sensor or camera, depth or image data indicative of a geometry, material or texture of the surface ([0215] The an object placement component receives an object to be place, and then estimates one or more surfaces of objects within the captured visual scene); and 
adjusting one or more parameters of the laser projection system based on the geometry, material or texture of the surface ([0215] the placement component could be preconfigured with geometric data (e.g., dimensions information, shape information, etc.) for particular physical objects, and could use this geometric data to determine the surfaces of instances of these particular objects within the captured visual scene).

Regarding claim 9, Tran discloses the operations further comprising: capturing, using the camera, reflections of the laser projection from the surface ([0045] The collimated light is reflected by mirrored surface 55 into a narrow distribution planar waveguide which contains at least one diffractive optical element (DOE)); 
automatically adjusting an intensity of the laser projection to compensate for different indexes of refraction so that the laser projection has a uniform brightness ([0045] The generation thereby of a multi-focal volumetric display, image or light fieldcan be done, and the system can include one or more sources of red, green, and blue laser light optically coupled into a proximal end of a single mode optical fiber.).
Regarding claim 11, Tran discloses a method ([0038] system 1 for projecting an image)  comprising: 
capturing, using a camera, a set of digital images ([0039] can capture video images that can be projected by the projection apparatus);

identifying, in the set of digital images and depth data, a first gesture, the first gesture made by a user wearing the apparatus ([0096] the system aggregates the motion features over a temporal history of the last k frames, for some k which is large enough to capture all frames from a gesture phase.);
associating, using the one or more processors, the first gesture with a request or command([0205] One or more objects of the augmented reality content may be altered by applying the outcomes based on the input to the content that is presented to the user); and 
projecting, using a laser projection system of the apparatus, a laser projection on a surface, the laser projection associated with the request or command ([0206] he virtual/augmented reality content may be projected on surfaces such as for example, walls, tables, floors and ceilings, among others. The virtual reality content may be displayed either in two dimensional or three dimensional formats.)

Lardin discloses capturing, using a depth sensor of a body-worn apparatus, depth data ([0024] depth map is a graphical three-dimensional representation of an environment)

Tran and Lardin are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify projection system  of Tran to include capturing, using a depth sensor of a body-worn apparatus, depth data as described by Lardin. 

 The motivation for doing so would have been for a panoramic laser mapping system that projects images overlaid on the mapped surroundings (Lardin, [0027]).

Therefore, it would have been obvious to combine Tran and Lardin to obtain the invention as specified in claim 11.

Regarding claim 12, Tran discloses obtaining, using the depth sensor, a second gesture associated with the laser projection ([0205] The input may for example include data corresponding to tactile data, gestures data, movement and positional data of the user, among others.); 
determining user input based on the second gesture ([0205] Semantics corresponding to such input may be stored in a gesture recognition database.); and 
initiating one or more actions in accordance with the user input ([0205] The system may further determine one or more outcomes based on the input received through the sensors. The outcomes corresponding to the input may be stored in the gesture recognition database, which is accessible to the processor)

Regarding claim 13, Tran discloses wherein the one or more actions include controlling another device ([0255] The participant(s) who may be taking control of the session may be able to initiate the session and allow other participants to provide data to be displayed as virtual content, while the session is in progress)

Regarding claim 14, Tran discloses masking the laser projection to prevent projecting the data on a hand of the user making the second gesture ([0118] The region of the retinal vascularization of an eye of FIG. 2A is illustrated with a digital overlay useful for the analysis of changes of the retinal vascularization. In particular, the exemplary overlay can be useful to divide the observed region of the retinal vascularization into concentric grid sections that can be used for filtering and/or image segmentation).

Regarding claim 15, Tran discloses obtaining, using the depth sensor or camera, depth or image data indicative of a geometry, material or texture of the surface ([0215] The an object placement component receives an object to be place, and then estimates one or more surfaces of objects within the captured visual scene); and 
adjusting one or more parameters of the laser projection system based on the geometry, material or texture of the surface ([0215] the placement component could be preconfigured with geometric data (e.g., dimensions information, shape information, etc.) for particular physical objects, and could use this geometric data to determine the surfaces of instances of these particular objects within the captured visual scene).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 20170323481 A1), Lardin et al (US 20160377722 A1) as applied to claim 1 above, and further in view of Zhou et al (US 20150229750 A1)

Regarding claim 10, Tran and Lardin are silent to further comprising: a magnetic attachment mechanism configured to magnetically couple to a battery pack through a user's clothing, the magnetic attachment mechanism further configured to receive inductive charging from the battery back.

Zhou discloses further comprising: a magnetic attachment mechanism configured to magnetically couple to a battery pack through a user's clothing, the magnetic attachment mechanism further configured to receive inductive charging from the battery back ([0055] , the WPD device 200 may include a magnetic inductive charging unit (not shown). The magnetic inductive charging unit may be operable to magnetically connect to the housing and wirelessly connect to the battery. The magnetic inductive charging unit may be operable to wirelessly transfer energy to the battery.).

Tran, Lardin and Zhou are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify projection system  of Tran to include further comprising: a magnetic attachment mechanism configured to magnetically couple to a battery pack through a user's clothing, the magnetic attachment mechanism further configured to receive inductive charging from the battery back as described by Zhou. 

 The motivation for doing so would have been to wireless transfer energy to the battery for inductive charging (Zhou, [0055]).

Therefore, it would have been obvious to combine Tran, Lardin and Zhou to obtain the invention as specified in claim 10.

Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619